PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Aldrich et al.
Application No. 13/108,473
Filed: 16 May 2011
Patent No. 11,120,400 
Issued: 14 Sep 2021
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 2776-70.01


This is a decision on the “PETITION UNDER 37 CFR 1.183 TO CORRECT ASSIGNEE NAME LISTED ON ISSUE FEE TRANSMITTAL”, filed August 17, 2021, which is being treated as a request under 37 CFR 3.81(b) to correct the assignee’s name via a Certificate of Correction.

The request is DISMISSED.
  				
An application may issue in the name of an assignee rather than the applicant if requested prior to issuance of a patent.1  However, in the event the request is not made prior to issuance, a Certificate of Correction under 37 CFR 1.323 may be requested.  A request for a Certificate of Correction under 37 CFR 1.323 to correct the assignee’s name will not be granted unless a petition under 37 CFR 3.81(b) is granted.  Such request under 37 CFR 3.81(b) should include:

		(A) the processing fee required by 37 CFR 1.17(i);
				
(B) a request for issuance of the application in the name of the assignee, or a request that a patent be corrected to state the name of the assignee;

(C) a statement that the assignment was submitted for recordation as set forth in 37 CFR 3.11 before issuance of the patent; and
					
(D) a request for a certificate of correction under 37 CFR 1.323 accompanied by the fee set forth in 37 CFR 1.20(a).2 

										
However, the instant request must be dismissed because Patentee has not submitted a request for a Certificate of Correction nor paid the required fee of $160 as set forth in 37 CFR 1.20(a). 

Accordingly, on renewed petition, Patentee must submit a request for a Certificate of Correction using form PTO/SB/44, and pay the $160 fee for the Certificate of Correction.

Conclusion:

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By Internet:		EFS-WEB
				
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207. 

/Cliff Congo/	

Cliff Congo
Attorney Advisor
Office of Petitions
	   



    
        
            
        
            
    

    
        1  See 37 CFR 3.81.
        2  MPEP 307.